 



Exhibit 10.1
FIRST AMENDMENT TO
ADMINISTRATIVE AND OPERATING SERVICES AGREEMENT
     This First Amendment to Administrative and Operating Services Agreement
(“First Amendment”) is entered into among Copano/Operations, Inc., a Texas
corporation (“Copano Operations”), Copano Energy, L.L.C., a Delaware limited
liability company (“Copano Energy”), and the additional entities listed on the
signature pages hereto (the “Copano Operating Subsidiaries”), effective as of
this 1st day of July, 2007 (the “Effective Date”). Copano Energy and the Copano
Operating Subsidiaries are sometimes collectively referred to in this Agreement
as the “Copano Companies.” Capitalized terms used in this First Amendment that
are not otherwise defined herein shall have the meanings set forth in the
Services Agreement (as defined herein).
RECITALS
     WHEREAS, Copano Operations and the Copano Companies have entered into an
Administrative and Operating Services Agreement dated November 15, 2004 (the
“Services Agreement”) pursuant to which Copano Operations procures certain
personnel, facilities, goods and services, which benefit the Copano Companies as
well as the Related Entities; and
     WHEREAS, under the Services Agreement, effective as of April 1, 2007, the
Related Entity G&A Allocation charged to the Related Entities is $12,049.88 and
the Related Entity Operating Expense Allocation charged to the Related Entities
is $9,037.41.
     WHEREAS, the parties have determined that it is in their mutual interest to
amend the Services Agreement to increase the Related Entity Operating Expense
Allocation and make certain other clarifying amendments;
     NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Copano
Operations and the Copano Companies hereby agree as follows:
AGREEMENT
     SECTION 1. Amendment to Services Agreement. Section 6(a) is hereby amended
in its entirety to read as follows:
     “(a) Calculation. Subject to Section 7 of this Agreement, Copano Operations
shall be paid a monthly cost reimbursement (the “Cost Reimbursement”) by the
Copano Companies equal to the total monthly cash expenses incurred by Copano
Operations less (i) a fixed amount of $12,049.88 for general and administrative
expenses incurred by Copano Operations in procuring Goods and Services that
additionally benefit the Related Entities (the “Related Entity G&A Allocation”),
(ii) a fixed amount of $11,537.41 for expenses related to field operations and
incurred by Copano Operations in procuring Goods and Services that additionally
benefit the Related Entities (the “Related Entity Operating Expense Allocation”)
and (iii) any costs incurred by Copano Operations for its sole benefit or the
sole benefit of the Related Entities (the “Related Entity Direct Costs”). For
purposes

 



--------------------------------------------------------------------------------



 



of clarification, any expenses incurred by Copano Operations with respect to the
employment of geological or geophysical personnel shall be deemed to be a cost
incurred by Copano Operations for the sole benefit of the Related Entities and
no portion thereof shall be included in the Cost Reimbursement. It is the
parties’ intention that the Cost Reimbursement represents fair and reasonable
compensation by the Copano Companies to Copano Operations for (i) Goods and
Services that are for the sole benefit of the Copano Companies and (ii) the
Copano Companies’ allocable share of Goods and Services that benefit both the
Copano Companies and the Related Entities.”
     SECTION 2. Services Agreement to Remain in Full Force and Effect. The
Services Agreement, as amended hereby, shall remain in full force and effect.
     SECTION 3. Further Assurances. The parties will execute such additional
documents and instruments, and take such further actions, as are necessary or
appropriate to give effect to the terms of this First Amendment.
     SECTION 4. Applicable Law. This First Amendment shall be governed by and
construed in accordance with laws in the state of Texas.
     SECTION 5. Execution. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed in original but all of which shall
be deemed one instrument.
     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first written above, to be effective for all purposes as of the
Effective Date.

            COPANO/OPERATIONS, INC.
      By:   /s/ John R. Eckel, Jr.         John R. Eckel, Jr., Chairman of the
Board and       Chief Executive Officer        COPANO ENERGY, L.L.C.
      By:   /s/ Matthew J. Assiff         Matthew J. Assiff, Senior Vice
President       And Chief Financial Officer   

2



--------------------------------------------------------------------------------



 



         

                  COPANO FIELD SERVICES/COPANO BAY, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
     
 
Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO FIELD SERVICES/SOUTH TEXAS, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
     
 
Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO FIELD SERVICES/AGUA DULCE, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
     
 
Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO PIPELINES/SOUTH TEXAS, L.P.
 
  By:   Copano Pipelines GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
     
 
Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO FIELD SERVICES/UPPER GULF COAST, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
     
 
Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    

3



--------------------------------------------------------------------------------



 



                  COPANO PIPELINES/UPPER GULF COAST, L.P.
 
  By:   Copano Pipelines GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO ENERGY SERVICES/UPPER GULF COAST, L.P.
 
  By:   Copano Energy Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO PIPELINES/HEBBRONVILLE, L.P.
 
  By:   Copano Pipelines GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO ENERGY SERVICES/TEXAS GULF COAST, L.P.
 
  By:   Copano Energy Services (Texas) GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO PIPELINES/TEXAS GULF COAST, L.P.
 
  By:   Copano Pipelines (Texas) GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    

4



--------------------------------------------------------------------------------



 



                  COPANO FIELD SERVICES/CENTRAL GULF COAST, L.P.
 
  By:   Copano Field Services/Central Gulf Coast GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO NGL SERVICES, L.P.
 
  By:   Copano NGL Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO PROCESSING, L.P.
 
  By:   Copano Processing GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO FIELD SERVICES/KARNES, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                NUECES GATHERING, L.L.C.
 
           
 
  By:   /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    

5



--------------------------------------------------------------------------------



 



                  ESTES COVE FACILITIES, L.L.C.
 
           
 
  By:   /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO/WEBB-DUVAL PIPELINE, L.P.
 
  By:   Copano/Webb-Duval Pipeline GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    
 
                COPANO FIELD SERVICES/LIVE OAK, L.P.
 
  By:   Copano Field Services GP, L.L.C.,
its Managing General Partner    
 
           
 
      /s/ Matthew J. Assiff    
 
           
 
      Matthew J. Assiff, Senior Vice President
and Chief Financial Officer    

6